NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


WELLS FARGO BANK NATIONAL ASSOCIATION, as trustee for BANC
 OF AMERICA MORTGAGE SECURITIES, INC. MORTGAGE PASS-
    THROUGH CERTIFICATES SERIES 2003-K, Plaintiff/Appellee,

                                        v.

  CRAIG E. RAMSELL and MONNIE RAMSELL, Defendants/Appellants.

                             No. 1 CA-CV 21-0190
                               FILED 11-23-2021


           Appeal from the Superior Court in Yavapai County
                        No. V1300CV202080150
            The Honorable Linda Wallace, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Craig Eugene and Monnie Ramsell, Sedona
Defendants/Appellants

Tiffany & Bosco, Phoenix
By Leonard J. McDonald and Michael F. Bosco
Counsel for Plaintiff/Appellee
                 WELLS FARGO, et al. v. RAMSELL, et al.
                        Decision of the Court



                       MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the Court’s decision, in which Presiding
Judge Peter B. Swann and Judge David D. Weinzweig joined.


M c M U R D I E, Judge:

¶1           Craig and Monnie Ramsell appeal from the superior court’s
order entering summary judgment for Wells Fargo Bank. We find the
Ramsells have not raised a reversible issue and affirm the judgment.

             FACTS AND PROCEDURAL BACKGROUND

¶2              In July 2020, Wells Fargo filed a complaint that alleged in July
2003,1 the Ramsells obtained a $1,000,000 loan from Bank of America
secured by a deed of trust granting an interest in real property. That same
day, Bank of America assigned its beneficial interest in the loan to Wells
Fargo. In November 2016, and then from February through July 2019, the
Ramsells recorded several documents asserting their rights to the property,
including a lis pendens, an affidavit of notice, and several public notices.
The Ramsells eventually defaulted on the loan, and the bank scheduled a
trustee’s sale.

¶3            Wells Fargo asserted that the Ramsells’ notices were a legal
fiction meant to chill bidding at the sale and cloud the property’s title. Thus,
it sought attorney’s fees and costs, a declaratory judgment declaring its
rights and lien interest in the property, and damages under A.R.S. § 33-420
and alternatively under -712.

¶4           Wells Fargo attached copies of the deed of trust, its
assignment of interest, the lis pendens, the affidavit of notice, and the public
notices to support its allegations. One of the public notices claimed the



1     In its complaint, Wells Fargo alleged that the Ramsells obtained the
loan on July 25, 2020. Because the trustee’s sale was scheduled as early as
July 13, 2020, and because Wells Fargo dates the execution of the
promissory note to July 25, 2003, in its separate statement of facts, we infer
that Wells Fargo meant to date the loan to July 25, 2003.



                                       2
                 WELLS FARGO, et al. v. RAMSELL, et al.
                        Decision of the Court

property was the Ramsells’ home and warns potential buyers that Wells
Fargo could not transfer clean title.

¶5            The Ramsells denied receiving a loan or recording the
documents. They also disputed Wells Fargo’s right to the property and
denied violating A.R.S. §§ 33-420 or -712.

¶6             Wells Fargo moved for summary judgment, defending the
validity of the deed of trust and requesting relief. See Ariz. R. Civ. P. 56(a).
Wells Fargo alleged the Ramsells targeted Wells Fargo and other parties
with frivolous lawsuits about the same property to avoid foreclosure. Wells
Fargo supported these allegations with copies of motions to dismiss from
the previous lawsuits and the orders granting them. Wells Fargo asked the
court to quash the Ramsells’ notices and to award statutory remedies under
A.R.S. § 33-420 along with attorney’s fees and costs. The Ramsells then
declared Wells Fargo had not sued them individually but had instead sued
trusts bearing their names. They claimed that Wells Fargo’s attorneys were
fiduciaries of the purported trusts and had breached their fiduciary duties
by moving for summary judgment. Still, they did not respond to the
summary judgment motion.

¶7            The court granted Wells Fargo summary judgment. In doing
so, it entered judgment declaring that the Ramsells did not own the
property and did not have a lien interest superior to Wells Fargo’s. The
court awarded attorney’s fees and costs under A.R.S. §§ 12-341.01 and
33-420(A) and imposed a $5000 penalty under § 33-420(A). The court also
quashed the purported notices that the Ramsells had recorded. The
Ramsells appealed, and we have jurisdiction under A.R.S. §§ 12-120.21
and -2101(A)(1).

                               DISCUSSION

¶8             Summary judgment is appropriate when “there is no genuine
dispute as to any material fact and the moving party is entitled to judgment
as a matter of law.” Ariz. R. Civ. P. 56(a). “We review the grant of summary
judgment de novo to determine whether any genuine issue of material fact
exists, and we view the evidence and all reasonable inferences in favor of
the non-moving party.” Russell Piccoli P.L.C. v. O’Donnell, 237 Ariz. 43,
46–47, ¶ 10 (App. 2015). Summary judgment is appropriate if “the facts
produced in support of the claim or defense have so little probative value,
given the quantum of evidence required, that reasonable people could not
agree with the conclusion.” Orme Sch. v. Reeves, 166 Ariz. 301, 309 (1990).
Even without a dispute of fact, summary judgment is improper if the record



                                       3
                 WELLS FARGO, et al. v. RAMSELL, et al.
                        Decision of the Court

evidence does not show that the movant is entitled to judgment as a matter
of law. Comerica Bank v. Mahmoodi, 224 Ariz. 289, 291, ¶ 12 (App. 2010). If
the evidence would allow a jury to resolve a material issue in favor of either
party, summary judgment is improper. United Bank of Ariz. v. Allyn, 167
Ariz. 191, 195 (App. 1990).

¶9            Through its attachments, Wells Fargo provided evidence that
it had a lien interest in the property and that the Ramsells had recorded
invalid notices to avoid foreclosure. Without contradictory evidence, the
court correctly concluded the notices were invalid and subject to penalty
under A.R.S. § 33-420(A), declared Wells Fargo’s lien interest in the
property superior to the Ramsells’ interest, and affirmed the effect of the
foreclosure of the deed of trust under A.R.S. §§ 12-1831 and -1101(A). And
the Ramsells produced no evidence to challenge Wells Fargo’s allegations
and articulated no basis to dispute Wells Fargo’s rights to the property or
challenge its requested remedies. Nor do they here. Thus, we affirm the
superior court’s summary judgment.

                    ATTORNEY’S FEES AND COSTS

¶10           Wells Fargo requests attorney’s fees and costs under A.R.S.
§§ 12-341, -341.01(A), and 33-420. We award reasonable attorney fees to
Wells Fargo under A.R.S. § 33-420(A). We also award costs to Wells Fargo
as the prevailing party. Both awards depend on compliance with ARCAP
21.

                                CONCLUSION

¶11           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          4